Citation Nr: 1529754	
Decision Date: 07/13/15    Archive Date: 07/21/15

DOCKET NO.  11-26 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Whether an overpayment of benefits in the amount of $11,111.00 was properly created for removal and addition of a dependent spouse.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and Ms. R.C.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to September 1983.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision dated in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless appeals processing systems.  Accordingly, any future action regarding this case should take into consideration the existence of these electronic records.

The Veteran provided testimony at an April 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In correspondence received from the Veteran in January 2011, it is contended that the Veteran had requested a waiver of recovery by VA of the overpayment created in this matter.  The issue of entitlement to waiver of recovery of the overpayment has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was married to his first spouse from February 1962 and they divorced in April 1997.  He was married to his second spouse in December 1997 and they divorced in April 2009.  The AOJ has found that an overpayment of $11,111 was created when, after the divorce of the second spouse, it was determined that the Veteran had not until that time sufficiently notified VA of the termination of the first marriage or the occurrence of the second marriage.  Thus, an overpayment of compensation benefits was found from the date of divorce of the first marriage through the date of divorce of the second marriage.  See 38 C.F.R. §§ 3.500(b)(1), 3.501(d)(2) (2014).

The Board notes that the AOJ has indicated that if the Veteran's second spouse were to provide her complete marital history, presumably to confirm that the second marriage to the Veteran was valid, it might be able to reduce the amount of the overpayment due to the AOJ's having been informed of the second marriage prior to the date of divorce.  Specifically, the second marriage was noted in a Declaration of Status of Dependents received by VA on April 20, 2007.  This was discussed at the April 2015 Board hearing, at which the Veteran's second spouse provided testimony as a witness, and after the hearing, on April 21, 2015, her marriage history was received, including the dates of and termination of her prior marriage due to the death of her first spouse.

Additionally, the Board notes that there are still-earlier indications in the claims file as to the occurrence of the Veteran's second marriage.  The Veteran's spouse signed as a witness a document received by VA in August 2004, and service department post-service treatment records received in February 2005 indicate the Veteran's second spouse to have received treatment and to be receiving prescription medications as a family member of the Veteran.  Further, an August 2003 printout of VA medical data specifically includes and identifies the Veteran's second spouse as his spouse, and indicates her to be the Veteran's primary next of kin. 

The Board finds that the Veteran should be provided a complete accounting of the calculation of the overpayment currently owed by him to VA, to include consideration of the second spouse's complete marital history and the information in the claims file, discussed above, including identification of her as the Veteran's spouse in VA medical data at least as early as August 2003.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a complete accounting of the calculation of the overpayment currently owed by him to VA, to include consideration of the second spouse's complete marital history, received in April 2015; a Declaration of Status of Dependents received by VA on April 20, 2007, which includes the second spouse; service department post-service treatment records received in February 2005, which indicate the Veteran's second spouse to have received treatment and to be receiving prescription medications as a family member of the Veteran; the Veteran's spouse signature as a witness on a document received by VA in August 2004; and identification of her as the Veteran's spouse and primary next of kin in VA medical data received by the RO at least as early as August 2003. 

2.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs. 

3.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




